                      IN TIIE UNITED STATES DISTRICT COURT
                  FOR TIIE EASTERN DISTRICT OF NORTII CAROLINA
                                WESTERN DMSION
                                  No. S:20-CV-237-D


ZANDRA ADAMS,                            )
                                         )
                      Plaintiff,         )
                                         )
           v.                            )                     ORDER
                                         )
CITY OF RALEIGH, NC,                     )
                                         )
                      Defendant.         )


       On September S, 2020, the City of Raleigh ("defendant'' or "City of Raleigh") moved to

dismiss Zandra Adam.s's (''plaintiff'' or "Adams") pay discrimination claim [D.E. 11] and filed a

memorandum in support [D.E. 12]. See Fed. R. Civ. P. 12(b)(6). On October S, 2020, Adams

responded in ·opposition [D.E. 14]. On October 19, 2020, the City of Raleigh replied [D.E. 19].

       The court has reviewed defendant's motion under the governing standard. The court

GRANTS IN PART defendant's motion to dismiss and DISMISSES plaintiff's request for punitive

damages [D.E.11]. See42 U.S.C. § 1981a(b)(l). The court DENIES defendant's motion to dismiss

plaintiff's Title VII and section 1981 pay discrimination claim [D.E. 11]. Whether plaintiff's claim

will survive a motion for summary judgment is an issue for another day.

       SO ORDERED. This .1::8._ day of December 2020.




                                                         United States District Judge




           Case 5:20-cv-00237-D Document 20 Filed 12/28/20 Page 1 of 1
